                                                           1
                                                           2
                                                           3
                                                           4
                                                           5
                                                           6
                                                                                                                                           JS-6
                                                           7
                                                           8                                   UNITED STATES DISTRICT COURT
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                           9                              CENTRAL DISTRICT OF CALIFORNIA
                                                          10
                                                          11 AMANY SIMMONDS,                                   CASE No.: 8:18-cv-01280-JVS-JDE
                                                          12                      Plaintiff,                   JUDGMENT
                                                          13             v.
                                                                                                               [Assigned to the Hon. James V. Selna]
                                                          14 WELLS FARGO BANK, N.A. and
                                                             DOES 1 to 100, Inclusive,
                                                          15
                                                                        Defendants.
                                                          16
                                                          17
                                                          18             On November 15, 2018, the Court entered an Order granting the Motion to
                                                          19 Dismiss Complaint filed by defendant Wells Fargo Bank, N.A. (“Wells Fargo”),
                                                          20 and dismissed all claims for relief in the Complaint with prejudice. Accordingly,
                                                          21 IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
                                                          22       1.  The Complaint is dismissed with prejudice.
                                                          23             2.       Judgment is entered in favor of Wells Fargo and against Plaintiff; and
                                                          24             3.       Plaintiff shall take and recover nothing in this action from Wells
                                                          25 Fargo.
                                                          26
                                                                DATED: November 26, 2018
                                                          27                                                THE HON. JAMES V. SELNA
                                                                                                            UNITED SATES DISTRICT JUDGE
                                                          28

                                                               94000/FR0111/02196310-1                         1              CASE NO.: 8:18-CV-01280-JVS-JDE
                                                           1                              CERTIFICATE OF SERVICE
                                                           2
                                                                   I, the undersigned, declare that I am over the age of 18 and am not a party to
                                                           3 this action. I am employed in the City of Pasadena, California; my business
                                                             address is Anglin, Flewelling, Rasmussen, Campbell & Trytten, LLP, 301 N. Lake
                                                           4 Avenue, Suite 1100, Pasadena, California 91101-4158.
                                                           5            On the date below, I served a copy of the foregoing document entitled:
                                                           6                                [PROPOSED] JUDGMENT
                                                           7
                                                               on the interested parties in said case as follows:
                                                           8
A NGLIN F LEWELLING R ASMUSSEN C AMPBELL & T RYTTEN LLP




                                                           9                                   Served Electronically
                                                                                         Via the Court’s CM/ECF System
                                                          10
                                                                                                  Counsel for Plaintiff:
                                                          11
                                                          12                                 Michael A. Younge, Esq.
                                                                                         Law Office of Michael A. Younge
                                                          13                               180 N. Riverview Drive #210
                                                                                            Anaheim, California 92808
                                                          14
                                                          15                                      Tel: (714) 242-4027
                                                                                                  Fax: (714) 282-1401
                                                          16
                                                          17                                Email: youngelaw@aol.com

                                                          18
                                                                    I declare under penalty of perjury under the laws of the United States of
                                                          19 America that the foregoing is true and correct. I declare that I am employed in the
                                                             office of a member of the Bar of this Court, at whose direction the service was
                                                          20 made. This declaration is executed in Pasadena, California on November 16, 2018.
                                                          21
                                                                             Rachelle Guillory                           /s/ Rachelle Guillory
                                                          22
                                                                           (Type or Print Name)                        (Signature of Declarant)
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28

                                                               94000/FR0111/02196310-1
                                                                                                                           CASE NO.: 8:18-CV-01280-JVS-JDE
                                                                                                                                 CERTIFICATE OF SERVICE
